 

 

 

BS

\o o “OS NA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

- 25

26
27
28

 

 

MCGREGOR W. SCOTT
United States Attorney
LAUREL J. MONTOYA:
Assistant United States Attorney
2500 Tulare Street, Suite 4401
Fresno, CA 93721

Telephone: (559) 497-4000
Facsimile: (559) 497-4099

 

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. 1:19-cr-00195-DAD-BAM
Plaintiff, ORDER TO |
UNSEAL INDICTMENT
Vv.
ROMAL PINEDA, -
Defendant.

 

 

The Indictment was sealed by Order of this Court pursuant to Rule 6(e) of the Federal Rules of

Criminal Procedure.
IT IS HEREBY ORDERED that the indictment as to tH be’ unsealed and

be made public record.

DATED: / iJ 9 . Sle Lif

HON BARBARA A. MCA}/LIFFE
UNITED STATES MAGISTRATE JUDGE

Motion and Order to Unseal Indictment . 2

 
